UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal ended December 31, 2011. OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number:001-54578 WEST END INDIANA BANCSHARES, INC. (Exact name of registrant as specified in its charter) Maryland 36-4713616 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 34 South 7th Street, Richmond, Indiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(765) 962-9587 Securities registered pursuant to Section 12(b) of the Act:None (Title of each class to be registered) (Name of each exchange on which each class is to be registered) Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.01 per share Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YES oNO x Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YES oNO x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES oNO x Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).YES xNO o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).YES oNO x There was no outstanding voting common equity of the Registrant as of June 30, 2011.The aggregate market value of the voting and non-voting common equity held by non-affiliates of the Registrant, computed by reference to the last sale price on January 11, 2012, the first date of trading in the common stock, was approximately $13.2 million. As of March 28, 2012, there were 1,401,008 issued and outstanding shares of the Registrant’s Common Stock. DOCUMENTS INCORPORATED BY REFERENCE: None TABLE OF CONTENTS ITEM 1. BUSINESS 2 ITEM 1A. RISK FACTORS 41 ITEM 1B. UNRESOLVED STAFF COMMENTS 41 ITEM 2. PROPERTIES 42 ITEM 3. LEGAL PROCEEDINGS 42 ITEM 4. MINE SAFETY DISCLOSURES 42 ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 43 ITEM 6. SELECTED FINANCIAL DATA 44 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 44 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 56 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 57 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 98 ITEM 9A CONTROLS AND PROCEDURES 98 ITEM 9B. OTHER INFORMATION 98 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 98 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES PART I ITEM 1.Business This annual report contains forward-looking statements, which can be identified by the use of words such as “estimate,” “project,” “believe,” “intend,” “anticipate,” “plan,” “seek,” “expect,” “will,” “may” and words of similar meaning.These forward-looking statements include, but are not limited to: ● statements of our goals, intentions and expectations; ● statements regarding our business plans, prospects, growth and operating strategies; ● statements regarding the asset quality of our loan and investment portfolios; and ● estimates of our risks and future costs and benefits. These forward-looking statements are based on our current beliefs and expectations and are inherently subject to significant business, economic and competitive uncertainties and contingencies, many of which are beyond our control.In addition, these forward-looking statements are subject to assumptions with respect to future business strategies and decisions that are subject to change.We are under no duty to and do not take any obligation to update any forward-looking statements after the date of this annual report. The following factors, among others, could cause actual results to differ materially from the anticipated results or other expectations expressed in the forward-looking statements: ● general economic conditions, either nationally or in our market areas, that are worse than expected; ● competition among depository and other financial institutions; ● our success in continuing to emphasize consumer lending, including indirect automobile lending; ● our ability to improve our asset quality even as we increase our non-residential lending; ● our success in maintaining our commercial and multi-family real estate and our non-owner occupied one- to four-family residential real estate and commercial business lending; ● changes in the interest rate environment that reduce our margins or reduce the fair value of our financial instruments; ● adverse changes in the securities markets; ● changes in laws or government regulations or policies affecting financial institutions, including changes in deposit insurance premiums, regulatory fees and capital requirements, which increase our compliance costs; ● our ability to enter new markets successfully and capitalize on growth opportunities; 2 ● changes in consumer spending, borrowing and savings habits; ● changes in accounting policies and practices, as may be adopted by the bank regulatory agencies, the Financial Accounting Standards Board, the Securities and Exchange Commission and the Public Company Accounting Oversight Board; ● changes in our organization, compensation and benefit plans; ● loan delinquencies and changes in the underlying cash flows of our borrowers; ● changes in our financial condition or results of operations that reduce capital available to pay dividends; and ● changes in the financial condition or future prospects of issuers of securities that we own. Because of these and a wide variety of other uncertainties, our actual future results may be materially different from the results indicated by these forward-looking statements. General West End Indiana Bancshares, Inc. West End Indiana Bancshares, Inc. was incorporated in the State of Maryland in June 2011 for the purpose of becoming the savings and loan holding company for West End Bank, S.B. (the “Bank”), upon consummation of the mutual to stock conversion of West End Bank, MHC, the Bank’s former mutual holding company.Other than holding all of the issued and outstanding stock of West End Bank, S.B. and making a loan to the Bank’s employee stock ownership plan, to date we have not engaged in any business. At December 31, 2011, prior to the consummation of our mutual to stock conversion, West End Indiana Bancshares, Inc. held no assets. As a registered savings and loan holding company, West End Indiana Bancshares, Inc. is authorized to pursue other business activities permitted by applicable laws and regulations, which may include the acquisition of banking and financial services companies.See “Supervision and Regulation – Holding Company Regulation” for a discussion of the activities that are permitted for savings and loan holding companies.We currently have no understandings or agreements to acquire other financial institutions although we may determine to do so in the future.We may also borrow funds for reinvestment in West End Bank, S.B. West End Bank, S.B. West End Bank, S.B. is an Indiana-chartered savings bank headquartered in Richmond, Indiana.West End Bank, S.B. was organized in 1894 under the name West End Building and Loan Association and has operated continuously in Richmond, Indiana since its founding. We reorganized into the mutual holding company structure in 2007 by forming West End Bank, MHC; and completed our mutual to stock conversion in January 2012, thereby becoming the wholly owned subsidiary of West End Indiana Bancshares, Inc.At December 31, 2011, we had total assets of $240.8 million, net loans of $154.1 million, total deposits of $183.0 million and equity of $18.0 million. 3 Our principal business consists of attracting retail deposits from the general public in our market area and investing those deposits, together with funds generated from operations, and to a lesser extent, borrowings, in one- to four-family residential real estate loans, indirect automobile loans, commercial and multi-family real estate loans, and, to a lesser extent, second mortgages and equity lines of credit, construction loans and commercial business loans.We also purchase investment securities consisting primarily of securities issued by United States Government agencies and government-sponsored entities and mortgage-backed securities. Most of the members of our current management team joined West End Bank, S.B. in 2003 and 2004 and refocused our strategy to diversify our traditional thrift focus into a more community bank-like institution with a broadened base of financial products and services while continuing to emphasize superior customer service.While residential real estate lending has and will remain an important part of our operations, we have diversified our focus into non-residential lending, including in particular indirect automobile lending. Our consumer lending business lines and our interest rate risk strategies (such as selling into the secondary market most of the fixed-rate one- to four-family residential real estate loans that we originate) have allowed West End Bank, S.B. to continue to grow and remain profitable despite the challenging economy and interest rate environment of recent years and increasing regulatory burden placed on all financial institutions. Our website address is www.westendbank.com. Information on this website should not be considered a part of this annual report. Market Area and Competition We conduct business through our main office located in Richmond, Indiana, our three additional branch offices in Richmond, Hagerstown and Liberty, Indiana and two additional limited service branches located in an elementary school and a high school in Richmond, Indiana at which we offer more limited banking services and at which we provide banking seminars to students who assist in the branch operations. Three of our offices are located in Wayne County, and our Liberty office is located in Union County, Indiana. Richmond, Indiana is located in east central Indiana on the Interstate 70 corridor, approximately 70 miles east of Indianapolis and 35 miles west of Dayton, Ohio. Our primary market area consists of Union and Wayne counties, Indiana, and parts of western Ohio with respect to commercial and multi-family real estate lending, and to a lesser extent, indirect automobile lending.This area includes small towns and rural communities. Our market area was historically a manufacturing and agricultural-based economy, including automotive component manufacturing. In recent years, the economy has transitioned into a more service-oriented base, including health care, educational facilities and local colleges and universities and distribution services. The regional economy is fairly diversified, with services, wholesale/retail trade, manufacturing and government providing the primary support for the area economy.The population of Wayne County decreased slightly from 71,200 in 2000 to 68,900 in 2010.Our lack of population growth and our general market conditions may limit our ability to grow our assets and liabilities at a rapid rate. To counter this, in addition to our more conventional advertising and marketing, we have been aggressive in utilizing alternative marketing strategies to grow our franchise, including utilizing social networking sites, such as Facebook, Twitter and LinkedIn. Additionally, our school branch program enhances our ability to attract smaller deposit relationships and grow our brand awareness with a younger generation of potential customers. Moreover, we believe that our Business Links program highlights our ability to offer superior customer service to small- and mid-sized companies in our market area. 4 Union and Wayne Counties’ and Indiana’s respective December 2011 unemployment rates were 8.6%, 10.6% and 8.9%, as compared to a U.S. unemployment rate of 8.3%.According to the 2010 United States Census, 2009 per capita income for Union and Wayne Counties was $19,936 and $22,153, respectively, and 2009 median household incomes for these counties was $43,630 and $38,909, respectively, compared to 2009 per capita income for the United States and Indiana of $27,041 and $24,044, respectively, and 2009 median household income of $50,221 and $45,427, respectively. We face competition within our market area both in making loans and attracting deposits.Our market area has a concentration of financial institutions that include large money center and regional banks, community banks and credit unions.As of June 30, 2011, based on the most recent available FDIC data, our market share of deposits represented 26.3% and 13.6% of FDIC-insured deposits in Union and Wayne Counties, Indiana, respectively. Lending Activities Our principal lending activity is originating one- to four-family residential real estate loans, indirect automobile loans, commercial and multi-family real estate loans, and, to a lesser extent, second mortgages and equity lines of credit, construction loans and commercial business loans.In recent years, we have increased and, subject to market conditions and our asset-liability analysis, expect to continue to increase our indirect automobile loans and our commercial business loans in an effort to diversify our overall loan portfolio, increase the overall yield earned on our loans and shorten asset duration.As a long-standing community lender, we believe we can effectively compete for this business by emphasizing superior customer service and local underwriting, which we believe differentiates us from larger commercial banks in our primary market area. Loan Portfolio Composition.The following table sets forth the composition of our loan portfolio by type of loan at the dates indicated. At December 31, Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent (Dollars in thousands) Real estate loans: One- to four-family residential (1) $ % $ % $ % $ % $ % Commercial and multi-family Construction Second mortgages and equity lines of credit Consumer loans: Indirect Other Commercial business % Less: Net deferred loan fees, premiums and discounts 96 98 Allowance for losses Total loans $ At December 31, 2011 and December 31, 2010, includes non-owner occupied loans of $13.1 million and $15.1 million, respectively. 5 Contractual Maturities.The following table sets forth the contractual maturities of our total loan portfolio at December 31, 2011.Demand loans, loans having no stated repayment schedule or maturity, and overdraft loans are reported as being due in one year or less. The table presents contractual maturities and does not reflect repricing or the effect of prepayments.Actual maturities may differ. December 31, 2011 One- to Four-Family Second Mortgage and Lines of Credit Commercial and Multi-Family Real Estate Construction Commercial Business Consumer Total (In thousands) Amounts due in: One year or less $ More than one to two years 86 0 More than two to three years 72 23 More than three to five years More than five to ten years 57 More than ten to fifteen years - - - More than fifteen years 11 - - - Total $ The following table sets forth our fixed and adjustable-rate loans at December 31, 2011 that are contractually due after December 31, 2012. Due After December 31, 2012 Fixed Adjustable Total (In thousands) Real estate loans: One- to four-family residential $ $ $ Commercial and multi-family Construction 0 Second mortgages and equity lines of credit Consumer loans 0 Commercial business Total loans $ $ $ 6 Loan Approval Procedures and Authority.Pursuant to applicable law, the aggregate amount of loans that we are permitted to make to any one borrower or a group of related borrowers is generally limited to 15% of West End Bank, S.B.’s unimpaired capital and surplus (25% if the amount in excess of 15% is secured by “readily marketable collateral” or 30% for certain residential development loans).At December 31, 2011, our largest credit relationship totaled $2.5 million and was secured primarily by accounts/notes receivable and inventory.At December 31, 2011, this loan was performing in accordance with its terms.Our second largest relationship at this date was a $2.3 million loan secured by various commercial real estate properties in our market area. Our lending is subject to written underwriting standards and origination procedures.Decisions on loan applications are made on the basis of detailed applications submitted by the prospective borrower and property valuations (consistent with our appraisal policy) prepared by outside independent licensed appraisers approved by our board of directors as well as internal evaluations, where permitted by regulations.The loan applications are designed primarily to determine the borrower’s ability to repay the requested loan, and the more significant items on the application are verified through use of credit reports, financial statements and tax returns. Our President and Chief Executive Officer has approval authority of up to $750,000 for one- to four-family residential real estate loans, commercial and multi-family loans and commercial business loans, and up to $100,000 for unsecured consumer loans. Our Senior Vice President and Chief Lending Officer has approval authority of up to $375,000 for one- to four-family residential real estate loans, commercial and multi-family loans and commercial business loans, and up to $50,000 for unsecured consumer loans.Loans above the amounts authorized to our President and Chief Executive Officer require approval by the Loan Committee, which consists of our President and Chief Executive Officer, our Senior Vice President and Chief Financial Officer, our Senior Vice President and Chief Lending Officer and two outside board members, which may approve loans of up to $1,500,000. These approvals are reported at the next board meeting following approval. Aggregate credit exposure in excess of $1,500,000 must be approved by a majority of the full Board of Directors. Generally, we require title insurance on our mortgage loans as well as fire and extended coverage casualty insurance in amounts at least equal to the principal amount of the loan or the value of improvements on the property, depending on the type of loan.We also require flood insurance if the improved property is determined to be in a flood zone area. One- to Four-Family Residential Real Estate Lending.The focus of our lending program was historically the origination of one- to four-family residential real estate loans.At December 31, 2011, $56.9 million, or 36.4% of our total loan portfolio, consisted of loans secured by one- to four-family real estate. We originate both fixed-rate and adjustable-rate one- to four-family residential real estate loans.At December 31, 2011, 68.7% of our one- to four-family residential real estate loans were fixed-rate loans, and 31.3% of such loans were adjustable-rate loans. At December 31, 2011, $13.1 million, or 22.9% of our total one- to four-family residential real estate loans were secured by non-owner occupied properties.Generally, we require personal guarantees from the borrowers on these properties and will not make loans in excess of 80% loan to value on non-owner- occupied properties. However, we recognize that there is a greater credit risk inherent in non-owner- occupied properties, than in owner-occupied properties since, like commercial real estate and multi-family loans, the repayment of these loans may depend, in part, on the successful management of the property and/or the borrower’s ability to lease the property. A downturn in the real estate market or the local economy could adversely affect the value of properties securing these loans or the revenues derived from these properties which could affect the borrower’s ability to repay the loan. The amount of our non-owner-occupied one- to of our-family residential real estate loans has decreased from $15.1 million at December 31, 2009 to $13.1 million at December 31, 2011 and, subject to market conditions, we expect to continue to deemphasize these types of loans in the future. 7 Our fixed-rate one- to four-family residential real estate loans are generally underwritten according to Freddie Mac guidelines, and we refer to loans that conform to such guidelines as “conforming loans.”We generally originate both fixed- and adjustable-rate mortgage loans in amounts up to the maximum conforming loan limits as established by the Federal Housing Finance Agency for Freddie Mac, which as of December 31, 2011 was generally $417,000 for single-family homes in our market area.We also originate loans above the lending limit for conforming loans, which are referred to as “jumbo loans.”The majority of our one- to four-family residential real estate loans are secured by properties located in our market area. We generally limit the loan-to-value ratios of our mortgage loans to 80% of the sales price or appraised value, whichever is lower.Loans with certain credit enhancements, such as private mortgage insurance, may be made with loan-to-value ratios up to 95%. Our fixed-rate one- to four-family residential real estate loans typically have terms of 15 or 30 years. Our adjustable-rate one- to four-family residential real estate loans generally have fixed rates for initial terms of five years, and adjust annually thereafter at a margin, which in recent years has been 4.50% over the weekly average yield on U.S. treasury securities adjusted to a constant maturity of one year.The maximum amount by which the interest rate may be increased or decreased is generally 2% per adjustment period and the lifetime interest rate cap is generally 6% over the initial interest rate of the loan.Our adjustable-rate loans carry terms to maturity of up to 30 years. Although adjustable-rate mortgage loans may reduce to an extent our vulnerability to changes in market interest rates because they periodically reprice, as interest rates increase the required payments due from the borrower also increase (subject to rate caps), increasing the potential for default by the borrower.At the same time, the ability of the borrower to repay the loan and the marketability of the underlying collateral may be adversely affected by higher interest rates.Upward adjustments of the contractual interest rate are also limited by the maximum periodic and lifetime rate adjustments permitted by our loan documents.Moreover, the interest rates on most of our adjustable-rate loans do not adjust for up to five years after origination. As a result, the effectiveness of adjustable-rate mortgage loans in compensating for changes in general interest rates may be limited during periods of rapidly rising interest rates. We do not offer “interest only” mortgage loans on permanent one- to four-family residential real estate loans (where the borrower pays interest for an initial period, after which the loan converts to a fully amortizing loan). We also do not offer loans that provide for negative amortization of principal, such as “Option ARM” loans, where the borrower can pay less than the interest owed on the loan, resulting in an increased principal balance during the life of the loan. We do not offer “subprime loans” on one-to four-family residential real estate loans (i.e., loans that generally target borrowers with weakened credit histories typically characterized by payment delinquencies, previous charge-offs, judgments, bankruptcies, or borrowers with questionable repayment capacity as evidenced by low credit scores or high debt-burden ratios), or “Alt-A” (i.e., loans that generally target borrowers with better credit scores who borrow with alternative documentation such as little or no verification of income). 8 We actively monitor our interest rate risk position to determine the desirable level of investment in fixed-rate mortgages.Depending on market interest rates and our capital and liquidity position, we may retain all of our newly originated longer-term fixed-rate residential mortgage loans, or we may sell all or a portion of such loans in the secondary mortgage market.In recent years,we have sold, and may continue to sell, subject to market conditions, most of the conforming fixed-rate one- to four-family residential real estate loans that we originate to Freddie Mac, with servicing retained. Commercial and Multi-Family Real Estate Lending.Consistent with our strategy to expand our loan products and to enhance the yield and reduce the term to maturity of our loan portfolio, we have sought to increase our commercial and multi-family real estate loans.At December 31, 2011, we had $30.3 million in commercial and multi-family real estate loans, representing 19.4% of our total loan portfolio. Subject to future economic, market and regulatory conditions, we intend to continue to focus on this kind of lending, and may increase our loan activity for these types of loans in western Ohio. Most of our commercial and multi-family real estate loans have fixed-rate terms of up to five years with amortization terms of 25 years.The maximum loan-to-value ratio of our commercial real estate loans is generally 80%. Set forth below is information regarding our commercial and multi-family real estate loans at December 31, 2011. Type of Loan Number of Loans Balance (Dollars in thousands) Office 14 $ Industrial 2 Mixed use 10 Church 12 Real estate investors/lessors 43 Student housing 3 Recreation/entertainment 4 Commercial development 2 Auto sales/repair 5 Restaurant/fast food 5 Hotel 2 Other 9 Total $ We consider a number of factors in originating commercial and multi-family real estate loans.We evaluate the qualifications and financial condition of the borrower, including credit history, profitability and expertise, as well as the value and condition of the property securing the loan.When evaluating the qualifications of the borrower, we consider the financial resources of the borrower, the borrower’s experience in owning or managing similar property and the borrower’s payment history with us and other financial institutions.In evaluating the property securing the loan, the factors we consider include the net operating income of the mortgaged property before debt service and depreciation, the ratio of the loan amount to the appraised value of the mortgaged property and the debt service coverage ratio (the ratio of net operating income to debt service).All commercial and multi-family real estate loans are appraised by outside independent appraisers approved by the board of directors or by internal evaluations, where permitted by regulation.Personal guarantees are generally obtained from the principals of commercial and multi-family real estate loans. Commercial and multi-family real estate loans entail greater credit risks compared to one- to four-family residential real estate loans because they typically involve larger loan balances concentrated with single borrowers or groups of related borrowers.In addition, the payment of loans secured by income-producing properties typically depends on the successful operation of the property, as repayment of the loan generally is dependent, in large part, on sufficient income from the property to cover operating expenses and debt service.Changes in economic conditions that are not in the control of the borrower or lender could affect the value of the collateral for the loan or the future cash flow of the property.Additionally, any decline in real estate values may be more pronounced for commercial and multi-family real estate than residential properties. 9 Indirect Consumer Lending. As part of our effort to enhance our net interest margin and the interest rate risk sensitivity of our loan portfolio, we originate indirect automobile loans, including on a very limited basis, recreational vehicle and boat loans.We have been in the business of providing indirect automobile loans since 2004.Indirect loans totaled $44.3 million at December 31, 2011, or 28.4% of our total loan portfolio. We acquire and underwrite our indirect automobile loans from approximately 25 dealers located primarily in our market area under a tiered-rate structure providing for a dealer reserve premium.The aggregate principal balance of our automobile loan portfolio as of December 31, 2011 was secured primarily by late-model used automobiles.The weighted average original term to maturity of our automobile loan portfolio at December 31, 2011 was 3 years and 8 months. At December 31, 2011 the average credit score for borrowers of our indirect loans that were originated since May 2008 was 685, and the weighted average rate of these loans was 7.83%.At December 31, 2011, $14.6 million, or 32.9% of our total indirect loan portfolio, consisted of automobile loans where the borrower’s credit score was 660 or less (a possible indication of a less credit-worthy borrower). Each dealer that originates automobile loans makes representations and warranties with respect to our security interests in the related financed vehicles in a separate dealer agreement with us.These representations and warranties do not relate to the creditworthiness of the borrowers or the collectability of the loan.The dealers are also responsible for ensuring that our security interest in the financed vehicles is perfected. Each automobile loan requires the borrower to keep the financed vehicle fully insured against loss or damage by fire, theft and collision.The dealer agreements require the dealers to represent that adequate physical damage insurance (collision and comprehensive) was in effect at the time the related loan was originated and financed by us.In addition, we have the right to force place insurance coverage (supplemental insurance taken out by West End Bank, S.B.) in the event the required physical damage insurance on an automobile is not maintained by the borrower.Nevertheless, there can be no assurance that each financed vehicle will continue to be covered by physical damage insurance provided by the borrower during the entire term during which the related loan is outstanding. As additional protection, each borrower is required to obtain Vendor Secured Interest (VSI) insurance on each automobile loan. Each dealer submits credit applications directly to us, and the borrower’s creditworthiness and the age of the automobile are the most important criteria we use in determining whether to purchase an automobile loan from a dealer.Each credit application requires that the borrower provide current information regarding the borrower’s income, employment history, debts, and other factors that bear on creditworthiness.We generally apply uniform underwriting standards when originating the automobile loan although on occasion we will underwrite loans outside of these guidelines.We also obtain a credit report from a major credit reporting agency summarizing the borrower’s credit history and paying habits, including such items as open accounts, delinquent payments, bankruptcies, repossessions, lawsuits and judgments. 10 The borrower’s credit score and the age of the car are the principal factors used in determining the interest rate and term on the loan.Our underwriting procedures evaluate information relating to the borrower and supplied by the borrower on the credit application combined with information provided by credit reporting agencies and the amount to be financed relative to the value of the related financed vehicle.Additionally, our underwriters may also verify a borrower’s employment income and/or residency or where appropriate, verify a borrower’s payment history directly with the borrower’s creditors.Based on these procedures, a credit decision is considered and approved either automatically or by our personnel at various levels of authority. We generally follow the same underwriting guidelines in originating direct automobile loans. We generally finance up to the full sales price of the vehicle plus sales tax, dealer preparation fees, license fees and title fees, plus the cost of service and warranty contracts and premiums for physical damage, credit life and disability insurance obtained in connection with the vehicle or the financing (amounts in addition to the sales price are collectively referred to as the “Additional Vehicle Costs”).In addition, we may finance the negative equity related to the vehicle traded in by the borrower in connection with the financing.Accordingly, the amount we finance may exceed, depending on the borrower’s credit score in the case of new vehicles, the dealer’s invoice price of the financed vehicle and the Additional Vehicle Costs, or in the case of a used vehicle, the vehicle’s value and the Additional Vehicle Costs.The maximum amount borrowed generally may not exceed 100% of the Manufacturer’s Suggested Retail Price (MSRP) of the financed vehicle that is new, or the vehicle’s “retail” value in the case of a used vehicle, including Additional Vehicle Costs.The vehicle’s value is determined by using one of the standard reference sources for dealers of used cars.We regularly review the quality of the loans we purchase from the dealers and periodically conduct quality control audits to ensure compliance with our established policies and procedures. We retain the right to recapture the individual dealer reserve if the loan should default within 90 days. Generally, automobile loans have greater risk of loss or default than one- to four-family residential real estate loans. We face the risk that any collateral for a defaulted loan may not provide an adequate source of repayment of the outstanding loan balance. Thus, the recovery and sale of such property could be insufficient to compensate us for the principal outstanding on these loans.Furthermore, the application of various federal and state laws, including bankruptcy and insolvency laws, may limit our ability to recover on such loans.However, we have attempted to address these inherent risks by lending primarily on late-model used vehicles for which, generally, most of the asset’s rapid depreciation has already occurred. Additionally, we actively monitor delinquencies and losses on our indirect loans to each dealership that originates the loan, and we limit and/or discontinue future loans with dealerships that we deem to contain additional risk to our underwriting. Direct Consumer Lending. Our direct consumer loans, including unsecured loans, totaled $8.2 million, or 5.3% of our total loan portfolio, at December 31, 2011 and consisted principally of loans secured by a wide variety of collateral, including certificates of deposit and marketable securities.Unsecured consumer loans included in the above amount totaled $131,000, or .08% of our total loan portfolio.These loans have either a fixed-rate of interest for a maximum term of 60 months, or are revolving lines of credit with an adjustable-rate of interest tied to the prime rate of interest as reported in The Wall Street Journal. Consumer loans generally have shorter terms to maturity, which reduces our exposure to changes in interest rates.In addition, management believes that offering consumer loan products helps to expand and create stronger ties to our existing customer base by increasing the number of customer relationships and providing cross-marketing opportunities. 11 Consumer loans generally have greater risk compared to longer-term loans secured by improved, owner-occupied real estate, particularly consumer loans that are secured by rapidly depreciable assets, such as automobiles. In these cases, any repossessed collateral for a defaulted loan may not provide an adequate source of repayment of the outstanding loan balance.As a result, consumer loan collections are dependent on the borrower’s continuing financial stability and thus are more likely to be adversely affected by job loss, divorce, illness or personal bankruptcy. Second Mortgage Loans and Equity Lines of Credit. We offer second mortgage loans and equity lines of credit secured by a first or second mortgage on residential property. Second mortgage loans and equity lines of credit are made with fixed or adjustable rates, and with combined loan-to-value ratios up to 90% on an owner-occupied principal residence. Second mortgage loans and equity lines of credit have greater risk than one- to four-family residential real estate loans secured by first mortgages.We face the risk that the collateral will be insufficient to compensate us for loan losses and costs of foreclosure. When customers default on their loans, we attempt to foreclose on the property and resell the property as soon as possible to minimize foreclosure and carrying costs.However, the value of the collateral may not be sufficient to compensate us for the amount of the unpaid loan and we may be unsuccessful in recovering the remaining balance from those customers. Particularly with respect to our second mortgage loans, decreases in real estate values could adversely affect the value of property used as collateral for our loans. At December 31, 2011, the average loan balance of our outstanding home equity lines of credit was $14,000 and the largest outstanding balance of any such loan was $117,000.This loan was performing in accordance with its repayment terms at December 31, 2011. We have deemphasized second mortgage loans and home equity lines of credit during the past three years and do not expect to emphasize this type of lending in the current economic environment. Construction Lending.At December 31, 2011, we had $2.8 million, or 1.78% of our total loan portfolio, in construction loans. We make construction loans to individuals for the construction of their primary residences.These loans generally have maximum terms of 12 months, and upon completion of construction convert to conventional amortizing mortgage loans.Our construction loans have rates and terms comparable to one- to four-family residential real estate loans that we originate.During the construction phase, the borrower generally pays interest only.The maximum loan-to-value ratio of our owner-occupied construction loans is generally 80% of construction costs or completed-appraised-value, whichever is less.Residential construction loans are generally underwritten pursuant to the same guidelines used for originating permanent residential mortgage loans.On occasion, we may consider loans for the construction of commercial properties. To a lesser extent, we will make loans for the construction of “presold” homes.No more than two such loans may be outstanding to one builder/borrower at any time.These loans generally have initial maximum terms of nine months, although the term may be extended to up to 18 months.The loans generally carry variable rates of interest.The maximum loan-to-value ratio of these construction loans is generally 80% of construction costs or completed-appraised-value, whichever is less. Construction financing generally involves greater credit risk than long-term financing on improved, owner-occupied real estate.Risk of loss on a construction loan depends largely upon the accuracy of the initial estimate of the value of the property at completion of construction compared to the estimated cost (including interest) of construction and other assumptions.If the estimate of construction cost is inaccurate, we may be required to advance additional funds beyond the amount originally committed in order to protect the value of the property.Moreover, if the estimated value of the completed project is inaccurate, the borrower may hold a property with a value that is insufficient to assure full repayment of the construction loan upon the sale of the property.Construction loans also expose us to the risk that improvements will not be completed on time in accordance with specifications and projected costs.In addition, the ultimate sale or rental of the property may not occur as anticipated. 12 Commercial Business Lending.At December 31, 2011 commercial business loans represented $9.0 million or 5.78% of our total loan portfolio. Our commercial business loans consist of term loans as well as regular lines of credit and revolving lines of credit to finance short-term working capital needs like accounts receivable and inventory.Our commercial lines of credit are generally priced on an adjustable-rate basis and may be secured or unsecured.We generally obtain personal guarantees with all commercial business loans.Business assets such as accounts receivable, inventory, equipment, furniture and fixtures may be used to secure lines of credit. Our lines of credit typically have a maximum term of 12 months.We also originate commercial term loans to fund long-term borrowing needs such as purchasing equipment, property improvements or other fixed asset needs.We fix the maturity of a term loan to correspond to 80% of the useful life of any equipment purchased or seven years, whichever is less.Term loans can be secured with a variety of collateral, including business assets such as accounts receivable and inventory or long-term assets such as equipment, furniture, fixtures or real estate. Unlike one- to four-family residential real estate loans, which we generally originate on the basis of the borrower’s ability to make repayment from his or her employment and other income, and which are secured by real property whose value tends to be more easily ascertainable, we typically originate commercial business loans on the basis of the borrower’s ability to make repayment from the cash flow of the borrower’s business or rental income produced by the property.As a result, the availability of funds for the repayment of commercial business loans may be substantially dependent on the success of the business or rental property itself and the general economic environment.Therefore, commercial business loans that we originate have greater credit risk than one- to four-family residential real estate loans or, generally, consumer loans.In addition, commercial business loans often result in larger outstanding balances to single borrowers, or related groups of borrowers, and also generally require substantially greater evaluation and oversight efforts. At December 31, 2011, the average loan balance of our outstanding commercial business term loans was $283,000, and the largest outstanding balance of such loans was a $2.32 million loan secured by business assets.This loan was performing in accordance with its repayment terms at December 31, 2011. We believe that commercial business loans will provide growth opportunities for us, and we expect to increase, subject to our conservative underwriting standards and market conditions, this business line in the future.The additional capital we receive in connection with the stock offering will increase our maximum lending limits and will allow us to increase the amounts of our loans to one borrower. We also offer commercial loans utilizing the Small Business Administration’s 7a Program. The 75% loan guaranty provided under the SBA program reduces our credit risk. In addition, the guaranteed portion of the credit can be sold in the secondary market generating significant fee income opportunities. We face recourse liability on these loans if they do not meet all SBA requirements. We address this risk by utilizing a third-party SBA partner which specializes in underwriting, portfolio composition and servicing of SBA credit facilities. During the year ended December 31, 2011, we originated SBA guaranteed commercial loans of $11.2 million. The guaranteed portion of those loans originated in 2011 was sold for a premium of $503,000. 13 Originations, Purchases and Sales of Loans We originate real estate and other loans through marketing efforts, our customer base, walk-in customers and referrals from real estate brokers, builders and attorneys.All loans originated by us are underwritten pursuant to our policies and procedures. We may sell a certain amount of the loans we originate into the secondary market and in recent years, based upon our interest rate risk analysis, we have sold most of the fixed-rate, one- to four-family residential real estate loans that we originated to Freddie Mac, although we are also approved to sell to the Federal Home Loan Bank of Indianapolis.On an ongoing basis, we consider our balance sheet as well as market conditions in making decisions as to whether to hold the mortgage loans we originate for investment or to sell such loans to investors, choosing the strategy that is most advantageous to us from a profitability and risk management standpoint. To date, all of our loan sales have been on a servicing-retained basis. At December 31, 2011, we serviced $59.0 million of fixed-rate, one- to four-family residential real estate loans held by other institutions. From time to time, we purchase loan participations secured by properties within and outside of our primary lending market area in which we are not the lead lender. Historically, the loan participations have been secured by commercial and multi-family real estate. In these circumstances, we follow our customary loan underwriting and approval policies. 14 The following table sets forth our loan origination, purchase, sale and principal repayment activity during the periods indicated. Years Ended December 31, (In thousands) Total loans at beginning of period $ $ Loans originated: Real estate loans: One- to four-family residential (1) Commercial and multi-family Construction 29 10 Second mortgages and equity lines of credit Consumer loans: Indirect Other Commercial business Total loans originated Loans purchased: Real estate loans: One- to four-family residential — — Commercial and multi-family — — Second mortgages and equity lines of credit — — Consumer loans: Indirect — — Other — — Commercial business — — Total loans purchased — — Loans sold: Real estate loans: One- to four-family residential ) ) Commercial and multi-family ) ) Construction — — Second mortgages and equity lines of credit — — Consumer loans: Indirect — — Other — — Commercial business — — Total loans sold ) ) Other: Principal repayments ) ) Advances on commercial and home equity lines-of-credit loans Net loan activity Total loans at end of period $ $ For the years ended December 31, 2011 and 2010, includes $521,000 and $696,000 of non-owner-occupied one-to four-family residential loans, respectively. 15 Delinquencies and Non-Performing Assets Delinquency Procedures.When a borrower fails to make a required monthly loan payment by the last day of the month, a late notice is generated stating the payment and late charges due.Our policies provide that borrowers are first contacted by phone or mail when they are 16 to 21 days past due to determine the reason for nonpayment and to discuss future payments.Once the loan is considered in default, a certified letter is sent to the borrower explaining that the entire balance of the loan is due and payable. If the borrower does not respond, we will initiate foreclosure proceedings. If the loan is reinstated, foreclosure proceedings will be discontinued and the borrower will be permitted to continue to make payments. When we acquire real estate as a result of foreclosure or by deed in lieu of foreclosure, the real estate is classified as Other Real Estate Owned until it is sold.The real estate is recorded at estimated fair value at the date of acquisition less estimated costs to sell, and any write-down resulting from the acquisition is charged to the allowance for loan losses. Estimated fair value is based on a new appraisal which is obtained as soon as practicable, typically after the foreclosure process is completed. Subsequent decreases in the value of the property are charged to operations.After acquisition, all costs incurred in maintaining the property are expensed.Costs relating to the development and improvement of the property, however, are capitalized to the extent of estimated fair value less estimated costs to sell. Troubled Debt Restructurings.We occasionally modify loans to extend the term or make other concessions to help a borrower stay current on his or her loan and to avoid foreclosure. We generally do not forgive principal or interest on loans. We may modify the terms of loans, to lower interest rates (which may be at below market rates), and/or to provide for longer amortization schedules (up to 40 years), and/or provide for interest-only terms.These modifications are made only when there is a reasonable and attainable workout plan that has been agreed to by the borrower and that is in our best interests. At December 31, 2011, we had one loan for $594,000 that was classified as a troubled debt restructuring and this loan was included in our non-accrual loans at such date. This loan was secured by a strip mall shopping center located outside of our market area and is a loan in which we purchased a participation interest from a local community bank. The lead bank for this participation loan has initiated foreclosure proceedings. 16 Delinquent Loans. The following table sets forth our loan delinquencies, including non-accrual loans, by type and amount at the dates indicated. At December 31, 30-59 Days Past Due 60-89 Days Past Due 90 Days or More
